February 12, 1941. The opinion of the Court was delivered by
After a painstaking examination and consideration of the lengthy record in this case, and the briefs of counsel, we are satisfied that all issues raised by the appeal were correctly decided by the Circuit Court in its comprehensive decree. In our view a prima facie showing was made which warranted the appointment of a Receiver, and this was all that the lower Court undertook to adjudge. A final determination of the issue on its merits was expressly reserved, with the right granted to all of the parties to introduce further testimony.
We adopt the decree as the judgment of this Court. Let it be reported.
Judgment affirmed.
MR. CHIEF JUSTICE BONHAM, MR. JUSTICE BAKER and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE concur.